DETAILED ACTION

Election/Restrictions
Newly submitted claims 23-34 are directed to inventions that are independent or distinct from the invention originally elected and claimed, i.e. an "acoustic panel", for the following reasons: new claim 23 recites a "noise suppression system" and new claim 31 recites a "method of fabricating an acoustic panel".  The product of claim 23 is independent and distinct from the originally-elected claim because it is a "noise suppression system" that includes a septum that supports an inner cell, whereas the originally-elected panel is/does not.  As no septum is disclosed to support an inner cell in a core, the product of claim 23 is necessarily directed to a different product from originally-elected claim 1.  Additionally, the originally-elected panel includes a septum comprising a tab with a first distal end positioned adjacent a first panel layer, whereas the septum of the newly-recited noise suppression system does not.  New claim 31 is independent and distinct from the originally-elected product because it is directed to a different statutory class of invention and because the product of the originally-elected claim can be made by a materially different method than that of new claim 31, e.g. a method wherein the core is built around the septum, such as by individually attaching the core walls to the septum, rather than by inserting the septum into the core.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-34 have been withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 7, 8, and 10-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim(s) contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In particular, claim 1 now recites "a core configured between a first wall and a second wall wherein the first wall and the second wall couple the core to a first layer and a second layer".  As no "core" is disclosed as being "configured between" first and second walls, this limitation constitutes new matter.   
Claim 1 further recites that a septum comprises tabs that are positioned against core walls in order to form "a dual sided wall in the core".  The claim also states that the second tab is involved in forming "the dual sided wall in the core".  As no "dual sided walls" are disclosed to be part of a core or cell and as there is no discussion of first and second tabs participating together to form a single "dual sided wall", the limitations to such are new matter.  Appropriate correction is required.  

Claims 7, 8, and 10-12 are also rejected under 35. U.S.C. 112(a) because they depend from claim 1.  

Claim 11 is also unsupported by the instant specification because it recites "the inner cell and the outer cell define cell cross-sectional areas that can combine different combinations of different sets of polygonal shapes". In addition to there being no literal disclosure of a core with an inner and outer cell that combine different combinations of different sets of polygonal shapes, all of the structures depicted only show a single shape for the upper (i.e. "inner") and lower (i.e. "outer") cells that are formed after a single core cell is divided by a septum.  Appropriate correction is required.  

Claim 12 is also rejected under 35. U.S.C. 112(a) because it depends from claim 11 and because there is no disclosure or depiction of a cell (inner or outer) that includes all of a triangle, a square, and a hexagon.  Appropriate correction is required. 

Claims 1, 7, 8, and 10-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because it recites "a core configured between a first wall and a second wall wherein the first wall and the second wall couple the core to a first layer and a second layer".  It is unclear what is meant by this limitation because no core "configured between" first and second walls is disclosed in the instant specification.  As the disclosed structure includes cells that are surrounded by walls, it appears possible that the limitation is intended to recite a "cell configured between the first wall and the second wall".  For the sake of compact prosecution, the "core" is interpreted herein as a "cell".   The fact that first and second sides of a single septum are recited to adjoin the first and second walls supports is evidence that "core" was intended to be "cell" because the septa disclosed in the instant specification each only extend across a single cell rather than an entire "core".  As it is unclear what additional structure is conveyed by "configured", the phrase "configured between" is interpreted herein as meaning "between".  
Claim 1 is further indefinite because it recites that a "septum comprising a plurality of sides wherein the septum further comprises a first tab…wherein the first tab forms a first side of the septum" (lines 6-8) and "wherein the septum further comprises a second tab…wherein the second tab forms a second side of the septum".  As the claim recites that the septum both comprises a plurality of sides and further comprises tabs that form first and second sides, it is unclear if the tabs or the sides they "form" are intended to refer to the "plurality of sides" or to something else.  For the sake of compact prosecution, the first and second sides "formed" by the tabs are considered herein to be included in the "plurality of sides". 
Claim 1 is also indefinite because it first recites a septum with a first tab that is "positioned adjacent to the first wall to form a dual sided wall in the core" and then recites a second tab that "forms a second side of the septum that is positioned adjacent to the second wall to form the dual sided wall in the core".  As there is no disclosure of such and as all walls of the core are presumed to have two sides whether or not they are adjoined to a tab, the meaning of "dual sided wall" is unclear.  Additionally, given that the first tab is claimed to be both a first side of the septum and adjoined to the first wall and the second tab is claimed to be a both second side of the septum and adjoined to a second wall, it is unclear what geometrical arrangement would be required for the two tabs to be involved in forming the same "dual sided wall in the core".  The instant specification contains no literal or illustrated disclosure of such a structure.  For the sake of compact prosecution, any wall with two sides and/or two or more layers is considered herein to be a "dual sided wall".  Because it is most consistent with the structures depicted in the instant disclosure and because the first and second tabs are located both on different sides of the septum and against different walls of a core cell, the claim is interpreted herein as requiring a "first dual sided wall" involving the first tab and the first wall and a "second dual sided wall" involving the second tab and the second wall.    
 Claim 1 is further indefinite because it recites that the septum "forms a perimeter that seals apart the inner cell from the outer cell".  As the instant specification and dependent claim 7 make clear that the septum can be a mesh, which is an open-porous structure, it is unclear what is meant by the term "seals".  For the sake of compact prosecution and because no actual seal appears to be formed, the term "seals" is interpreted herein as meaning "divides", such that the perimeter defined by the septum and its sides divides apart the inner cell from the outer cell.  
 Claims 7, 8, and 10-12 are also rejected under 35. U.S.C. 112(b) because they depend from claim 1.  

The meaning of claim 11 is unclear because it recites "the inner cell and the outer cell define cell cross-sectional areas that can combine different combinations of different sets of polygonal shapes".  Given that the inner and outer cells are formed by dividing the upper and lower portions of a single area or "cell" within the core structure and given that only one inner cell and only one outer cell are claimed, it is not clear what is meant by the quoted limitation or how the recited arrangement can be achieved by a single core cell.  For the sake of compact prosecution, a structure with an inner cell and an outer cell with cross sections that can be considered to combine different combinations of different sets of polygonal shapes (e.g. a hexagonal "inner cell" "can combine" four triangles and a hexagonal "outer cell" "can combine" two trapezoids) is considered herein to meet the claim limitation.  

The meaning of claim 12 is further unclear because it is unclear what particular structure is intended to be conveyed by a cell that includes a "set" of polygonal shapes, wherein the "set" comprises all of a triangle, a square, and a hexagon. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ichihashi (US Pat. No. 9,469,985). 
Regarding claims 1 and 7, Ichihashi teaches an acoustic panel comprising a first layer (24), a second layer (26), and a core layer (10) including an array of cells, each including a first cell end connected to the first layer (24), a second cell end connected to the second layer (26), and walls including a first cell wall, a second cell wall, a third cell wall, and a fourth cell wall (etc.), extending between the first and second cell ends and coupling the cell (and core, as a whole) to the first and second layers (Abstract; Figs. 9 and 10).  Each cell includes is a septum (70, 80), which comprises a central portion (72, 74, 82, 84) positioned within the cell and multiple tabs (i.e. any of the tab-shaped portions labeled as 78 or item 88), each having distal ends, extending from the central portion, and forming a "side" (i.e. a first, second, etc. "side") (Figs. 7, 8, 10; col. 4, ln. 44-54; col. 9, ln. 29-54).  At least four of the tabs (i.e. a first tab, a second tab, a third tab, and a fourth tab) are depicted as having the same length and include a surface (i.e. first surface, second surface, third surface, fourth surface) that is positioned against a cell wall (i.e. one of the first, second, third, or fourth cell walls), thereby forming first and second "dual sided walls" (Figs. 7, 8, 10).  As shown in Figure 10, the ends of the tabs are located adjacent the first layer (24) and the septum central portion divides the core cell into and, in combination with the sides/tabs, forms a perimeter that seals apart two open "cell" regions, i.e. an "inner cell" and an "outer cell", and the tab lengths (including the "first tab length") are between about 25 and 75 % of the core cell length including both the inner and outer cell (Fig. 10).

Regarding claims 11 and 12,  as discussed above, the meaning of the claim requirement that the inner and outer cell each define cross-sectional areas that "can combine combinations of different sets of polygonal shapes" is unclear.  Nevertheless, each of Ichihashi's inner and outer cells has a hexagonal cross-sectional shape, which can be considered a combination (i.e. by drawing imaginary lines across a hexagon) of different sets of polygonal shapes, such as triangles, hexagons, or squares.    


Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haile (US PG Pub. No. 2019/0039745).  
Regarding claims 1 and 10, Haile teaches an acoustic panel comprising a first layer (74), a second layer (76), and a core (72) comprising a cells (42) made up of/between cell walls including a first cell wall and a second cell wall (48, 52) and having a first cell end (unlabeled) connected to the first layer (74) and a second cell end (unlabeled) spaced a length from the first cell end connected to the second layer (76) (Figs. 3, 5).  The cells preferably have a hexagonal cross-sectional shape (par. 34).  
Inside of the cell (and the core as a whole) is a septum (70) including a central portion (84) and multiple tabs (92, 94; i.e. "first tab", "second tab", etc.) that form multiple sides (i.e. "first side", "second side", etc.) extending the central portion that adjoin adjacent cell walls (12, i.e. "first wall", "second wall", etc.), such that dual-sided walls are formed in the core where the tabs/sides join to the cell walls (Fig. 5).  As shown in Figure 5, the septum central portion divides the core cell into and, in combination with the sides/tabs, forms a perimeter that seals apart two open "cell" cavities, i.e. an "inner cell" and an "outer cell" in the core, and the tab lengths (including the "first tab length") are between about 25 and 75 % of the core cell length including both the inner and outer cell (Fig. 5).    

Regarding claims 11 and 12,  as discussed above, the meaning of the claim requirement that the inner and outer cell each define cross-sectional areas that "can combine combinations of different sets of polygonal shapes" is unclear.  Nevertheless, each of Haile's inner and outer cells has a hexagonal cross-sectional shape, which can be considered a combination (i.e. by drawing imaginary lines across a hexagon) of different sets of polygonal shapes, such as triangles, hexagons, or squares.      

Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard (US Pat. No. 3,952,831).  
Regarding claims 1 and 10, Bernard teaches an acoustic panel comprising a first layer (2), a second layer (1), and a core (3) comprising a cell (A, A") having a hexagonal cross-sectional shape and made up of/between cell walls including a first cell wall (100) and a second cell wall (100) and having a first cell end (1002) connected to the first layer (18) and a second cell end (1001) spaced a length from the first cell end (Figs. 32, 34).  
Inside of the cell (and the core as a whole) is a septum (705) including a central portion (705a) and multiple tabs (705b; i.e. "first tab", "second tab", etc.) that form multiple sides (i.e. "first side", "second side", etc.) extending the central portion that adjoin adjacent cell walls (100, i.e. "first wall", "second wall", etc.) such that dual-sided walls are formed in the core where the tabs join to the cell walls (Figs. 32, 33).  As shown in Figure 32, the septum central portion divides the core cell into and, in combination with the sides/tabs, forms a perimeter that seals apart two open "cell" cavities , i.e. an "inner cell" and an "outer cell", and the first tab and second tabs have equal tab lengths that are between about 25 and 75 % of the cell length including both the inner and outer cell (Fig. 32).  

Regarding claims 11 and 12,  as discussed above, the meaning of the claim requirement that the inner and outer cell each define cross-sectional areas that "can combine combinations of different sets of polygonal shapes" is unclear.  Nevertheless, each of Bernard's inner and outer cells has a hexagonal cross-sectional shape, which can be considered a combination (i.e. by drawing imaginary lines across a hexagon) of different sets of polygonal shapes, such as triangles, hexagons, or squares.  

Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US Pat. No. 939,721)
Regarding claims 1, Lewis teaches a panel-shaped container (i.e. "acoustic panel") comprising a first layer (3), a second layer (i.e. the bottom, horizontal portion of item 7), and a cell (i.e. the combined vertical walls the container and/or space within the container) made up of/between vertical cell walls (7), including a first cell wall and a second cell wall, and having a first having a first cell end (i.e. the upper end of the cell) connected to the first layer (3) and a second cell end (i.e. the bottom end of the cell) spaced a length from the first cell end and connected to the second layer (Figs. 3, 4).  Inside of the container/cell is a tray (i.e. "septum") including a central portion (4) positioned in the cell and first and second tab-shaped ends (5, i.e. "tabs"/"sides"), including first and second ends/tabs that are respectively positioned against the first and second cell walls (7) thereby creating "dual sided walls" (Figs. 3, 4). As shown in Figure 3, the tray, or "septum", central portion divides the core cell into and, in combination with the sides/tabs, forms a perimeter that seals apart two open "cell" cavities, i.e. an "inner cell" and an "outer cell" within the core (Fig. 3). 
Although Lewis does not refer to his panel-shaped container as an "acoustic panel", the product qualifies as such because it is panel-shaped and can affect the transmission of sound waves.  

Regarding claims 11 and 12,  as discussed above, the meaning of the claim requirement that the inner and outer cell each define cross-sectional areas that "can combine combinations of different sets of polygonal shapes" is unclear.  Nevertheless, each of Lewis's inner and outer cells has a rectangular cross-sectional shape, which can be considered a combination (i.e. by drawing imaginary lines across the cross-section) of different sets of polygonal shapes, such as triangles, hexagons, or squares.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi.
Regarding claim 10, the teachings of Ichihashi differ from the current invention in that the length (or length relative to the honeycomb cell length) of the tabs is not explicitly taught.  However, as no criticality been established, the recited relative length range is a prima facie obvious selection of dimension or shape that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04.  Additionally, Figures 4, 5, and 10 depict septa with connective features/portions (41, 44, 51, 54, 61, 64), any or all of which may be considered "tabs", extending away from the central portion that have a length of about 1/3 to 3/4 of the length of a cell (Figs. 4, 5, 10). Accordingly, it would have been obvious to one of ordinary skill in the art to configure Ichihashi's septa such that they have tabs that have lengths of about 1/3 to 3/4 the length of the cell walls because Ichihashi depicts such as structure as appropriate.  

Regarding claims 11 and 12, as discussed above, Ichihashi's cells are considered to herein meet the limitations of amended claims 11 and 12.  However, even if the shapes taught by Ichihashi do not meet these limitations, then it is noted that as no criticality has been established, the requirement of the cells having/being one or a combination of the recited shapes is a prima facie obvious selection of shape(s) that does not define the claimed product over the prior art.  See MPEP 2144.04.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi, as applied to claim 7 above, and further in view of Rose (US PG Pub. No. 5,041,323).
Regarding claim 8, the teachings of Ichihashi differ from the current invention in that his septum is not taught to comprise stainless steel mesh.  However, Ichihashi does teach to use an open mesh acoustic fabric or other acoustic material for the septa in his product (col. 8, ln. 26-32).  Rose further teaches that stainless steel woven cloth having a mesh pattern is preferable as a material for septa in acoustic panels due to its strength, light weight, and excellent sound attenuation characteristics (col. 2, ln. 50-66; col. 3, ln. 1-5).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a woven stainless steel mesh as the septum (or septa) in each of the cells in Ichihashi's cellular acoustic panel because woven stainless steel mesh fabric is preferable as a septum material due to its strength, light weight, and excellent sound attenuation characteristics. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haile, as applied to claim 1 above
Regarding claims 11 and 12, as discussed above, Haile cells are considered to herein meet the limitations of amended claims 11 and 12.  However, even if the shapes taught by Haile do not meet these limitations, then it is noted that as no criticality has been established, the requirement of the cells having/being one or a combination of the recited shapes is a prima facie obvious selection of shape(s) that does not define the claimed product over the prior art.  See MPEP 2144.04.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Haile, as applied to claim 1 above, and further in view of Rose.
Regarding claims 7 and 8, the teachings of Haile differ from the current invention in that his septum is not taught to be a stainless steel mesh.  However, Haile does teach that porous sheets of various materials, including metals, may be used as the septum, with open mesh fabrics being preferred (par. 42).  Rose further teaches that stainless steel woven cloth having a mesh pattern is preferable as a material for septa in acoustic panels due to its strength, light weight, and excellent sound attenuation characteristics (col. 2, ln. 50-66; col. 3, ln. 1-5).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a woven stainless steel mesh as the septum (or septa) in each of the cells in Haile's cellular acoustic panel because Haile states that porous metal materials may be used and because woven stainless steel mesh fabric is preferable as a septum material due to its strength, light weight, and excellent sound attenuation characteristics. 

Response to Arguments
Applicant's arguments filed September 28, 2017 have been fully considered but they are not persuasive. 
Applicant has argued that amended claim 1 is distinguished over Ichihashi because Ichihashi allegedly does not teach a panel with the now-claimed "dual sided walls" or a septum with sides and a center that form a perimeter that seals an inner cell from an outer cell.  However, it is firstly noted that "dual sided walls" is not described or disclosed in the instant specification. Secondly, Ichihashi's figures depict cell walls (i.e. unlabeled thinner lines representing the walls of honeycomb cells) that are layered with the sides/tabs (40C, 50C, 60C) of septa (Fig. 10).  Therefore, to the extent that the claimed/disclosed product has "dual sided walls", Ichihashi's product does too.  As noted above, the meaning of "seals" is unclear.  However, as Ichihashi's septa tabs/sides (40C, 50C, 60C) are depicted as being connected to the central portions (47C, 57C, 67C) at least some kind of perimeter is formed that "seals" apart the two regions of the cells at least to the extent that the corresponding perimeter in the septa of the claimed/disclosed product "seal" apart the inner and outer cells. 
Applicant has also argued that Ichihashi is contrasted with the claimed invention because Ichihashi teaches a panel with a core and septa structured such that the depths of the inserted septa may be controlled and varied, which is not a goal of the current invention.  However, the fact that Ichihashi has different goals does not negate the fact that Ichihashi teaches a structure that meets or renders obvious the claim limitations.  
Applicant has also argued that the products of newly added claims 23 and 31 are distinguished from Ichihashi for the same reasons as discussed above.  However, claims 23, 31, and the claims depending therefrom have been withdrawn from consideration because they recite a product and method that are independent and distinct from the invention that was originally elected.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784